      Case 1:16-cv-05861-NG-RER Document 86 Filed 02/26/21 Page 1 of 1 PageID #: 2764




                                            THE CITY OF NEW YORK
                                            0B




JAMES E. JOHNSON                           LAW DEPARTMENT                                          Joshua A. Weiner
Corporation Counsel                              100 CHURCH STREET                                     Senior Counsel
                                                 NEW YORK, NY 10007                             Phone: (212) 356-2249
                                                                                                  Fax: (212) 356-3509
                                                                                                 jweiner@law.nyc.gov


                                                                      February 26, 2021

        BY ECF
        Honorable Ramon E. Reyes
        United States District Court
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                      Re:     Heins Rodriguez v. City of New York, et al.
                              16-CV-5861 (NG) (RER)

        Your Honor:

               I am Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
        of New York. I write pursuant to Rule 1.4 of the Local Civil Rules of the United States District
        Courts for the Southern and Eastern Districts of New York to respectfully request that the Court
        issue an Order terminating me as counsel of record for The City of New York by the close of
        business on March 3, 2021.

               The undersigned is leaving the New York City Law Department as of March 4, 2021,
        and, and as such, will no longer have any involvement in this action. I thank the Court for its
        consideration of the request herein.

                                                                      Respectfully submitted,

                                                                      /s/ Joshua A. Weiner

                                                                      Joshua A. Weiner
                                                                      Senior Counsel


        cc: all counsel (via ECF)
